Citation Nr: 1302429	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  07-26 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected PTSD, evaluated as 10 percent disabling from August 31, 2006, to March 4, 2008; as 30 percent disabling from March 5, 2008, to December 5, 2010; and as 50 percent disabling from December 6, 2010, to the present.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This case comes before the Board of Veterans Appeals (Board) on appeal from a November 2006 rating decision, which granted service connection for PTSD and assigned a 10 percent evaluation, effective August 31, 2006.

In a November 2008 rating decision, the RO increased the evaluation assigned to the Veteran's service-connected PTSD to 30 percent, effective March 5, 2008.  In a July 2012 rating decision, the RO increased the evaluation assigned to this disability to 50 percent, effective December 6, 2010.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement (NOD) as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In October 2007, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the Phoenix, Arizona, RO.  A transcript of this hearing has been associated with the claims file.

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the Veterans Law Judge (VLJ)/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the DRO fully explained the issue on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he and his representative had actual knowledge of the elements that were lacking to substantiate his claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Additionally, in reviewing the Veteran's appeal for increased ratings, the Board has not overlooked the recent holding of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for entitlement to TDIU when the appellant claims he is unable to work due to a service-connected disability).  At the October 2007 hearing, the Veteran asserted that he is unable to work and his employment has been affected by his PTSD.  In a March 2009 Statement of Representative in Appeals Case, it was asserted that the Veteran has received Social Security Administration (SSA) disability benefits since 2001, since he is unable to sustain any type of employment due to his physical and mental status.  It was further asserted in this statement that the Veteran's service-connected disabilities, in and of themselves, are of such severity as to preclude any form of substantial gainful employment.  Accordingly, in light of these assertions and the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU. 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period of August 31, 2006, to the present, the Veteran's service-connected PTSD is manifested by difficulty in establishing and maintaining effective relationships, disturbances of motivation and mood, flattened affect, impaired concentration, impaired short-term memory, impaired judgment, panic attacks, and depression, leading to isolated incidences of suicidal ideation.  The Veteran is able, however, to function independently, maintain relationships with family and few friends, and volunteer his time to other Veterans in need.

2.  At no point during the appeal period has the evidence established occupational impairment with deficiencies in most areas or total impairment.  For example, the Veteran is able to function independently, with logical and coherent speech and thought processes.  

CONCLUSIONS OF LAW

1.  For the period of August 31, 2006, to December 5, 2010, the criteria for a rating of 50 percent, and no higher, for PTSD have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).

2.  For the period of December 6, 2010, to the present, the criteria for a rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

A VCAA letter dated in October 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, this letter informed the Veteran how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records, relevant VA medical records, and Social Security Administration records are in the claims folders.  The Board notes that, with regard to the question of medical treatment, the Veteran indicated at the October 2007 hearing that his "group" was not through the VA but that he did not know the name of the "outfit".  He further indicated that it was a clinic in Mesa but that the psychologist and psychiatrist can talk to each other.  The Board notes that the claims file contains extensive VA treatment records documenting psychiatric and mental health treatment.  The Veteran was specifically informed in the October 2006 VCAA letter of the need to notify VA of relevant private and VA treatment.  As the Mesa community based outpatient clinic (CBOC) is a part of the Phoenix VA Healthcare System, of which records have already been obtained, and the Veteran has submitted no identifying information or authorization and consent to release information forms for any private treatment that he may have received, the Board finds that all records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

The RO provided the Veteran with VA examinations with regard to his service-connected PTSD, to include most recently in June 2012.  There is no objective evidence indicating that there has been a material change in the severity of this service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2012).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds that the examinations in this case are adequate upon which to base a decision with regard to this claim.  Specifically, the exams discuss the severity of his service-connected PTSD in relation to the relevant rating criteria.  Thus, a new VA examination need not be conducted at this time. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2012).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that the Veteran's service-connected PTSD is evaluated under Diagnostic Code 9411.  The regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130 (2012).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The criteria for a 10 percent rating are:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

The criteria for a 30 percent rating are:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also, Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.  

The Veteran is seeking entitlement to an increased evaluation for service-connected PTSD, which is evaluated as 10 percent disabling from August 31, 2006, to March 4, 2008; as 30 percent disabling from March 5, 2008, to December 5, 2010; and as 50 percent disabling from December 6, 2010, to the present.   He has specifically contended that his increased rating established in 2010 should reach back to the date of his grant of service connection, in August 2006.

The Board notes that the Veteran underwent a VA examination in October 2006.  The examiner noted that the Veteran was neatly and appropriately dressed and appeared anxious.  He was cooperative and pleasant throughout the interview.  The examiner noted that current symptoms included nightly sweats, nightmares, poor sleep, and vague suicidal ideations.  The Veteran reported that he felt sad often but did not cry.  The Veteran reported poor concentration and short-term memory, as well as survivor guilt.  It was noted that he had low energy and motivation, was hypervigilant, and had startle response.  The Veteran reported that he did not trust anyone was especially angry.  

The Veteran reported that he was in contact with one sister and visited his father every other week.  The Veteran reported that he had never been married or had children and had never had a long-term girlfriend.  The Veteran could not identify any leisure pursuits.  However, he volunteered at the American Legion and the Veterans of Foreign Wars (VFW).  The Veteran reported that he did not have any close friends in this area, that they had already died.  The Veteran reported drinking enough to pass out episodically.  

On objective examination, the examiner noted that the Veteran was fully oriented in all spheres.  His affect was guarded, and his mood was anxious.  His thought process was linear and goal directed, with no evidence of psychosis.  His speech was of normal rate and rhythm.  His eye contact was fair to poor.  His judgment had been impaired by his emotional problems and impulsiveness.  His insight was minimal due to lack of treatment.  His memory and concentration were diminished.  The Veteran endorsed mild suicidal ideation but no homicidal ideation.  The Veteran's current GAF score was noted as 48.  The examiner noted that the Veteran avoided friendships and was estranged from one of his sisters.  

Referable to occupational impairment, the examiner noted that the Veteran had worked at a variety of jobs, likely because as a combat Veteran, he was restless, and he had worked on his own some of the time.  However, the examiner noted that the Veteran's arrest was what stopped the Veteran from working altogether in 1989.  After that, the Veteran worked part time for himself but stated that his physical problems of chronic obstructive pulmonary disease (COPD) interfered with his work so that he had not worked since 1992.  The examiner noted that it was likely that the combination of PTSD, physical problems, and legal problems had all combined to make it very difficult for the Veteran to work.  

The examiner noted that it was difficult because of the Veteran's serious legal problems to distinguish his symptoms surrounding his reaction to his legal problems and his PTSD symptoms.  Because the Veteran was capable for whatever reason of confronting himself with a variety of experiences which combat Veterans usually avoid, his PTSD symptoms were considered moderate.  It was not possible to separate a GAF score for PTSD apart from the problems in functioning that the Veteran's legal problems had also additionally caused.  

The Board notes that the Veteran's representative asserted at the October 2007 local hearing that the Veteran was isolated, did not have family relationships, was very suicidal, and had anger problems or outbursts.  The Veteran asserted that his employment had been affected by his PTSD.  When he was working, he had anger outbursts on the job.  The Veteran complained of sleeping and concentration problems.  He reported that his memory was pretty good.   The Veteran reported that he had anxiety attacks on a daily basis and that he had periodic suicidal ideation.  The Veteran indicated that his last real thought of suicide was 8 months ago.  The Veteran reported no friends or hobbies.  He indicated that his last relationship was 30 years ago. 

The Veteran also underwent a VA examination in March 2008.  At this examination, the Veteran reported intrusive thoughts, dreams, and nightmares, which occurred on a daily basis.  The Veteran reported that he avoided activities, places, and people.  He reported a restricted range of affect, persistent symptoms of increased arousal, sleep disturbance, irritability, problems with concentration, and a startle response.  The examiner noted that these symptoms were all consistent with previous rating examinations and symptoms at the present time.  The Veteran reported no periods of remission and that these symptoms had persisted since he returned from Vietnam.  He reported ongoing depressive symptoms, including depressed mood, sleep disturbance, energy disturbance, anhedonia, and withdrawal.  

The Veteran reported that he lived alone at this time and was single.  He reported that he generally did nothing except watch television, sleep, and travel to and from appointments.  He reported that he had been volunteering some time at the VFW with regard to outreach activities to assist other people who were in the hospital.  The Veteran reported spending time with his father, members of his group, and members of the organization at the VFW.  The Veteran reported a slip from sobriety in December 2007 on one occasion.  The Veteran reported that he believed that his PTSD had been an ongoing problem, which had significantly impacted his interpersonal and social functioning.  

The examiner noted that, due to the Veteran's COPD, legal history, and PTSD, it impaired his ability to enjoy activities and engage in physical activities.  The examiner noted that the Veteran was polite, cooperative, punctual, and casually dressed with fair hygiene and grooming.  His mood was depressed with an increased intensity of affect.  His sensorium was intact with no indication for auditory, visual, or tactile hallucinations.  His memory and concentration were grossly intact.  His intellect appeared to be within average range based on fund of knowledge and information.  His thoughts were organized and goal directed.  There was no indication for a thought disorder, and there was no delusional thinking.  There was no report of dangerousness to himself or others.  His insight and judgment were fair. Communication appeared to be intact.  The examiner diagnosed the Veteran with a current GAF score of 50 with the highest GAF score in the past year being 55.  The examiner noted that the Veteran did have other factors that were impacting his functioning; however, his PTSD was a major factor in his current functional level. 

The Veteran underwent additional VA examination most recently in June 2012.  The Veteran reported that he had a good relationship with his father and his 2 siblings.  The Veteran had never been married but he did have a girlfriend of about 1 year, and that relationship was okay.  He had no children.  His leisure time consisted of watching television and social activity with his girlfriend.  The examiner noted that the Veteran received SSA disability benefits, and that he lost his job due to his legal problems.  The examiner noted that the Veteran had a prior suicide attempt by overdose on hydroxyzine but reported no current intent or plan for self harm, and no violence.  The examiner noted that the Veteran experienced anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or work-like setting.  The examiner reviewed the claims file and determined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

The Board has also reviewed the Veteran's VA treatment records.  In October 2006, the Veteran reported low mood, low energy, low motivation, social isolation, problems with concentration, chronic sleep difficulties, and irritability.  The Veteran denied suicidal ideation but reported passive thoughts of dying without  it mattering to anyone.  In April 2007, it was noted that the Veteran's PTSD manifested with anger, avoidance, and isolation.  In August 2007, the Veteran denied suicidal ideation, threats, or self-harm now or within the past 30 days.  The Veteran was noted as alert, oriented times 4, and well groomed.  He was also noted as having normal speech, reactive and appropriate affect, logical and goal-directed thought process, and a GAF score of 57.  

In an April 2008 VA treatment record, the Veteran was noted as having a GAF score of 55. In a separate April 2008 VA treatment record, the Veteran reported sleeping and concentration issues.  He asserted that he volunteered with VFW and was a member of the color guard in his spare time.  He reported that that he had a good support system of some family and friends.  In April 2008, the Veteran denied suicidal ideation, threat, or self-harm.  In June 2008, the Veteran was noted as alert and oriented times 4.  His speech rate, volume, and quantity were within normal limits.  His affect was reactive, appropriate, and of full range.  His thought process was logical, goal directed, and coherent.  He denied suicidal and homicidal ideation.  His GAF score was recorded at 55.  In June 2008, the Veteran reported feeling anxious and low energy.  He reported that his short-term memory was poor but long-term memory was good.  In October 2008, the Veteran reported an anger outburst.

In April 2009, the Veteran reported no attempts of suicide.  He indicated that he had thought about it but never tried to harm himself and denied having a plan or means.  The Veteran reported having friends and socializing at the VFW.  He indicated that he had a girlfriend.  His GAF score was recorded at 57.  In May 2010, the Veteran reported that his mood was okay, his energy/motivation was limited, his concentration was fair, and he was sleeping more.  He indicated that he did volunteer work, watched television, had limited exercise, and denied suicidal and homicidal ideation.  His GAF score was noted as 55.  In January 2011, the Veteran reported that his mood was okay but could be better.  He reported that his girlfriend, father, and sister were supportive.  His GAF score was noted as 55.  In a separate January 2011 VA treatment record, the Veteran asserted that he had a history of attempting suicide or self-harm in the past 30 days.  He said that an outside physician wanted to check him into the hospital.  However, his mental health provider did not think that was necessary.  His medications were changed and he felt much better.  He denied any further suicidal ideation.  In a February 2011, the Veteran reported having a large and supportive network of sober people in his life.  It was noted that the Veteran was stable and motivated for success in his treatment and his life.

Upon review of the evidence of record, the Board concludes that the Veteran's PTSD should be evaluated as 50 percent disabling from August 31, 2006 (the date of his grant of service connection), to the present, meaning for the entire period of time on appeal.  The Board notes that, for the duration of this time period, although the evidence of record does not reflect all of the symptoms specifically noted in the 50 percent criteria, such as circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; or impaired abstract thinking, it  does suggest, in fact, that his main symptoms are reflected in that category.  Specifically, the Veteran has had consistent difficulty in establishing and maintaining relationships, disturbances of motivation and mood, flattened affect, impaired concentration, impaired judgment, impaired short-term memory, panic attacks, and depression.  

Additionally, the Board notes that the Veteran's GAF score has been recorded as ranging from 48 to 57.  According to the GAF scale, scores ranging from 41 to 50 can reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV at 47.  Scores ranging from 51 to 60 can reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See DSM-IV at 47.  The Veteran's scores in this case range from moderate to serious.  When reviewed in the context of the treatment records and VA examination reports, the Board find that the disability picture is adequately compensated at the 50 percent level throughout the appeal.

The Board has considered whether the Veteran meets the criteria for an evaluation in excess of 50 percent at any time during the period of August 31, 2006, to the present.  In this regard, the Board notes that the Veteran has consistently reported depression and panic, and was once noted to have difficulty in adapting to stressful circumstances, both symptoms somewhat described in the higher, 70 percent level.  However, the Board ultimately finds that a higher rating of 70 percent is not warranted at any time during the period of August 31, 2006, to the present.   His depression, while perhaps near-continuous, is not shown to affect his ability to function independently.  Rather, he continues to be able to live on his own, have some relationships, and volunteer his time with other Veterans.  Furthermore, his anger symptoms that have resulted in his intermittent difficulty to adapt in stressful situations have specifically been contemplated by the currently assigned 50 percent rating, in his reduced reliability in occupational settings. 

The evidence of record does not reflect that the Veteran's PTSD manifested at any time during this time period by other symptoms similar in level of severity to those set forth as examples under the higher rating criteria, such as obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.  The Board notes that the June 2012 VA examination report documented a prior suicide attempt.  However, the examiner went on to note that the Veteran reported no current intent or plan for self harm, and the Board notes that the Veteran has repeatedly denied suicidal ideation throughout the medical evidence of record.  

Additionally, the Veteran has not met the criteria for the maximum, 100 percent rating criteria, reflective of total impairment.  For example, at no point has the Veteran had gross impairment in thought processes, or experienced hallucinations or forgetting who he or those close to him are.  Rather the evidence consistently shows thought processes to be linear, goal directed, and logical, with normal speech, and sense intact.  See, e.g., VA examinations in October 2006, March 2008, and June 2012; see also VA treatment records, dated in August 2007 and June 2008.  Nor is total occupational impairment shown to be directly the result of his service-connected PTSD.  Instead, other factors (physical and legal) are noted to be causative of his current unemployment.  Therefore, the higher ratings are not established here.

For these reasons, the Board concludes that an evaluation in excess of 50 percent is not warranted at any time during the appeal.   The Board does not find that the evidence of record reflects such a significant shift in symptoms throughout this time period so as to warrant staged ratings.  On this evidence, the 50 percent rating is appropriate throughout the appeal.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture, such as frequent hospitalizations.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In summary, the Board concludes that the evidence supports a rating of 50 percent for the Veteran's service-connected PTSD for the period of August 31, 2006, to the present, and no higher.  The Board further concludes that the preponderance of the evidence is against the claim for a rating higher than 50 percent for any period of time on appeal.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  See Fenderson, supra.


ORDER

Entitlement to an evaluation of 50 percent, and no higher, for service-connected PTSD for the period of August 31, 2006, to December 5, 2010, is granted. 

Entitlement to an evaluation in excess of 50 percent for service-connected PTSD for the period of December 6, 2010, to the present is denied. 


REMAND

After a thorough review of the Veteran's file, the Board has determined that additional development is necessary prior to the adjudication of a claim for TDIU.  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Therefore, this issue must be remanded to provide the Veteran with a notice letter detailing the requirements for establishing entitlement to TDIU.

Additionally, the Board notes that VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2012).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b) (2012).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2012).

The Board notes that service connection is in effect for the following disabilities: PTSD (50 percent) and bilateral high frequency sensorineural hearing loss (noncompensable).  Therefore, the Veteran's service-connected disabilities do not meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a) (2012).  Regardless, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to TDIU on an extraschedular basis under the provisions of 38 C.F.R. §4.16(b).  See Bowling, 15 Vet. App. at 6.  

In this case, the Veteran and his representative have asserted that the Veteran is unable to maintain employment due to his service-connected disabilities.  The Board notes that no medical opinion has been specifically provided as to the extent that the Veteran's service-connected disabilities may affect his employability.  Therefore, the Board will afford the Veteran a VA examination for the proper assessment of this claim.  38 U.S.C.A. § 5103A (West 2002).  As such, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether he is precluded, by reason of service-connected disabilities from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Finally, upon remand, any outstanding VA treatment records relating to the claim on appeal that have not yet been associated with the claims file should be obtained.





While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist with regard to substantiating a claim for entitlement to TDIU.  

2. Obtain any and all relevant VA treatment records that have not yet been associated with the claims file. 

3. Schedule the Veteran for an appropriate VA examination for his claim for entitlement to TDIU.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  The examiner should elicit a history from the Veteran regarding his recent employment and examine the Veteran thoroughly.  After reviewing the file, noting the Veteran's reported history, and examining the Veteran, the examiner should render an opinion as to whether the Veteran is precluded solely by reason of his service-connected disabilities from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  The examiner is advised that only symptoms related to the Veteran's service-connected disabilities should be considered in determining whether the Veteran is precluded from obtaining and maintaining employment.  Symptoms related to nonservice-connected disabilities or circumstances should be not be considered in this determination.   

The examiner should explain the reasons behind any opinions provided.
	
4. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC) was issued.  If the benefit sought remains denied, the Veteran and his representative should be provided SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


